 SOUTH BAY DAILYBREEZE61APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a recommended order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT discourage membership in Warehouse and Mail Order Em-ployees Union,Local 743,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, or in any other labor organization of ouremployees by discharging or in any other manner discriminating against them inregard to their hire and tenure of employment.WE WILL NOT in any other manner interfere with,restrain or coerce ouremployees in the exercise of the right of self-organization,to form labor organi-zations, to join or assist Warehouse and Mail Order Employees Union, Local743, International Brotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America, or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion as guaranteed in Section 7 of theAct, orto refrain from any and all suchactivities except as authorized in Section 8(a)(3) of the Act,as amended.WE WILL offer Penny Powell and Lula Booth immediate and full reinstate-ment to their former or substantially equivalent positions,without prejudice totheir seniority or other rights and privileges,and will make them whole for anyloss of earnings suffered as a result of our discrimination against them.All our employees are free to become or remain,or to refrain from becoming orremaining,members of Warehouse and Mail Order Employees Union,Local 743,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, or any other labor organization.ALEX.WASLEFF BUILDING MAINTENANCE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted fear 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Southern California Associated Newspapers,a corporation d/b/aSouth Bay Daily BreezeandDavid Clark.Case No. 921-CA-3850.February 9, 1961DECISION AND ORDEROn June 8, 1960, Trial Examiner Eugene K. Kennedy issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged in.the complaint and recommending that the complaint be dismissed inits entirety as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel and Respondent filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its power in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Kimball].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.The130 NLRB No. 14. 62DECISIONSOF NATIONAL LABOR RELATIONS BOARDrulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record, andhereby adopts the evidentiary findings of the Trial Examiner, but nothis conclusions or recommendations inconsistent with our decisionherein.As the record shows, the Charging Party, David Clark, was em-ployed by the Respondent as a flyboy in the mailroom.His duties con-sisted of taking newspapers from a conveyor to the mailroom and therepreparing them for further distribution.On or about December 15,1959, Clark joined Mailers Local No. 9, International TypographicalUnion, AFL-CIO. On December 18, Circulation Manager HowardCollins inquired whether he had been contacted by the Union. Clarkinformed Collins that he was a member of the Union. On the follow-ing day, Collins offered Clark a promotion to district manager trainee,a newly created position.Clark refused the new job, and was there-upon released by the Respondent, even though this required the Re-spondent to temporarily assign Clark's work to other employees formore than a month.When Clark returned to pick up his pay he hadoccasion to converse with Collins, at which time Collins made the state-ment that the mailroom was not yet ready for a union.The Trial Examiner found that Collins believed taking Clark out ofthe mailroom would delay or impede union organization, and that uponlearning of Clark's union membership Collins refused to permit himto continue his current job in the mailroom based on the belief that thenew job might prevent him from being represented by the Union.Weagree with these findings.However, the Trial Examiner recom-mended dismissal of the complaint, on the theory that the promotionoffered Clark would not in fact have inhibited union organization norprevented Clark's continued representation by the Union.We disagree with the Trial Examiner's theory, for reasons statedin recent decisions.'We adhere to the principle that changes in theterms and conditions of employment based upon the fact or absence ofunion membership or designation are discriminatory within the mean-ing of the Act. To decide otherwise would in effect allow an employerwho wished to get rid of an employee for antiunion reasons to do so byoffering the employee an alternative of a promotion or a discharge,hardly within the contemplation of the Act.We do not accept the Respondent's defense of economic motivation,as we find no support for it from any credited testimony.We like-wise do not accept the Respondent's assertion in its brief that "the factthat the conduct was motivated by anti-union consideration is im-material."Accordingly, we find that by questioning Clark about hisunion membership, and by offering him a promotion and then precipi-1 TV.L.Rxve8Company,125 NLRB 772;Combtined Century Theaters, Inc, et al.,123 NLRB 1759 SOUTHBAY DAILY BREEZE63tately discharging him with theantiunion motivation found by theTrial Examiner,the Respondent has violated Section 8(a) (1) and (3)of the Act.THE REMEDYHaving found the Respondent has engaged and is engaging in un-fair labor practices in violation of Section 8(a) (1) and (3) of theAct, we shall order that it cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.As Respondenthas discriminatorily discharged and thereafter failed to reinstateClark, we shall order that the Respondent offer him immediate andfull reinstatement to his former or substantially equivalent position,without prejudice to his seniority or other rights and privileges pre-viously enjoyed.We shall also order that Respondent make Clarkwhole for any loss of pay he may have suffered by reason of the dis-crimination against him by payment of a sum of money equal to thatwhich he would have earned as wages from the date of such discrim-ination to the date reinstatement is offered; the backpay to be com-puted in the manner set forth in F. W.Woolworth Company,90NLRB 289. In accordance with our usual practice, the backpay is tobe tolled from the date of the Intermediate Report to the date of thisOrder.Custom Underwear Manufacturing Company, 108NLRB 117.It will also be ordered that the Respondent preserve and, upon request,make available to the Board or its agents all pertinent records neces-sary to compute the amount of backpay due under this order.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act as amended, the National LaborRelations Board hereby orders that the Respondent, Southern Cali-fornia Associated Newspapers, a corporation, d/b/a South Bay DailyBreeze, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Mailers Union No. 9, Interna-tional Typographical Union, AFL-CIO, or any other labor organiza-tion of its employees, by discharging them or in any other mannerdiscriminating in regard to their hire or tenure of employment or anyterms or conditions of their employment.(b) Interrogating its employees concerning their membership inor activities in behalf of said Union, or any other labor organization,in a manner constituting interference, restraint, and coercion in viola-tion of Section 8 (a) (1) of the Act, or in any other manner interferingwith, restraining, or coercing its employees in the exercise of theirrights as guaranteed under Section 7 of the Act.2.Take the following affirmative action which it is found willeffectuate the policies of the Act : 64DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer David Clark immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges previously enjoyed, and makehim whole in the manner set forth in "The Remedy" section above.(b)Post in its plant at Redondo Beach, California, copies of thenotice attached hereto marked "Appendix." 2Copies of said notice,to be furnished by the Regional Director for the Twenty-first Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to compute the amount of backpay dueunder the terms of this Order.(d)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted tor the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order,"APPENDIXNOTICETO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL offer to David Clark immediate and full reinstatementto his former or substantially equivalent position, without prej-udice to any seniority or other rights and privileges previouslyenjoyed, and will make whole said employee for any loss of paysuffered as a result of our discrimination against him.WE WILL NOT interrogate our employees concerning their mem-bership in or activities on behalf of Mailers Local No. 9, Inter-national Typographical Union, AFL-CIO, or any other labororganization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist theUnion named above, or any other labor organization, to bargain SOUTH BAY DAILY BREEZE65collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorizedin the Act, as amended.All our employees are free to become or remain members of theabove-named Union, or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.SOUTHERN CALIFORNIA ASSOCIATED NEWS-PAPERS, A CORPORATION D/B/A SOUTH BAYDAILY BREEZEEmployer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not bealtered,defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThismatter was tried in Los Angeles, California,on March 15and 17,1960.Thequestion presented is whether one DavidClark's termination from Respondent's em-ploy was a violation of Section 8(a) (3) ofthe Act.Upon the entire record,consideration of briefs submitted by General Counsel andRespondent,and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe complaint alleges, the answer admits, and it is found that Respondent is en-gaged in commerce and in a business affecting commerce within the meaning ofthe Act.Its business is that of a publisher in Redondo Beach, California, in theLos Angeles metropolitan area.'H. THE LABOR ORGANIZATION INVOLVEDMailersUnion No.9, InternationalTypographicalUnion,AFL-CIO,hereincalled the Union,is a labor organization within the meaningof the Act .2'Respondent is engaged in the business of publishing, selling, and distributing news-papers,including a daily newspaper called the South Bay Daily BreezeRespondentholds membership in and subscribes to interstate news services,to wit, Associated Pressand United Press International,and publishes nationally syndicated features and adver-tises nationally sold products.Respondent in the course of operating such business re-ceived a gross annual income in excess of $200 000,and its purchases of newsprintoriginating outside the State of California exceeded$10,000 in value in 19592Although the status of the labor organization was put in issue by the answer, Respond-ent stipulated to the status of the labor organization during the course of the hearing.597254-61-vol. 130-6 66DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESBackground and EventsDavid Clark, the Charging Party, a youth 19 years of age, was previously em-ployed by Respondent for about 3 years commencing in 1954.At that time he wasdelivering newspapers to homes under the supervision of district managers of Re-spondent, including Harold Collins, who is presently the circulation manager.Afterapproximately a year's absence he returned to work in Respondent's mailroom asa flyboy.The flyboy in the newspaper business is apparently someone who is en-gaged in taking the newspapers from the press or from the conveyor leading fromthe press prior to further handling.While Collins knew David as a newspaper car-rier he became interested in him and he testified that he was instrumental in obtain-ing David's job as a flyboy with Respondent. The record reflects that David andCollins were good friends as well as Collins and David's father, Bernard Clark.Atopic of frequent conversation among all three was the best way in which Davidcould enhance his prospect for a career by attending school.At Bernard Clark'srequest Collins urged David on many occasions to complete his education.David Clark last worked for Respondent on or about December 19, 1959, a Sat-urday, except for a brief period on December 21.At the time of his terminationhe was working in the mailroom of Respondent and the record reflects that on week-ends two other teenage boys also were employed in the mailroom. The seven dis-trictmanagers who were in charge of the boys that delivered papers to homes alsoperformed some of the mailroom work that in other newspapers was ordinarily per-formed by members of the Mailers Union.David had received periodic raises inpay during his year and a half as a flyboy, and on December 19. 1959, his rate ofpay was $1.50 an hour. On this day his hourly 'rate was increased to $1.67 an hour.lie was paid at this rate for December 21 and for 3 -extra days which. he did notwork.Bernard Clark testified that he was dissatisfied with David's rate of pay and withthe long hours that he worked on Saturdays and that he was aware of the factthat union mailers in the Los Angeles area were earning is excess of $3 an hour.He was a member of a printers local of the International Typographical Union.On or about November 1, 1959, he approached an official of the Mailers local ofthe same Union and complained, according to him, about the long hours Davidand the two other teenage boys were working on weekends.As a result of thisFred Leathern, an organizer for the Union, came to the Clarks' residence on Tues-day, December 15, 1959,' in the morning.On this occasion, in the presence of hisfather,David was initiated into the Union as a journeyman.Leathern testified thatDavid was not a qualified journeyman and that he only had to pay an initiation feeof $10 rather than the usual one of $105.He explained this deviation from normalpractice of eliminating an apprenticeship period and accepting a reduced initiationfee as occurring in connection with organizing new plants.On December 24, 1959, David,in a signed affidavit given to a Board agent, re-cited that Respondent had seven full-time and seven part-time mailers.Leathernand David Clark both testified David had told Leathern that David and two otherteenage boys were the only employees in the mailroom.At other points the recordreflects that David testified that Dennis Dairies was a mailer at least until Decem-Respondent on Wednesday nights.The record- is clear that Leathern did not inquirefrom David as to the identity or addresses of the two teenage boys who worked withDavid in the mailroom on weekends.Bernard Clark who was present during this conversation at first testified thatLeathern told David that it was a condition of being admitted to the Union thatDavid keep his flyboy job with Respondent.He then changed his testimony andstated that the only condition that Leathern mentioned was that David stay on withthe Daily BreezeLeathern testified that he told David that if he lost his job throughno fault of his own, the Union would get him another part-time job.At this timethe Clarks knew that journeymen mailers were receiving in excess of $3 an hourin the Los Angeles area.Collins approached David the following Friday, which was December 18, andinquired whether he had been contacted by the Union and David informed him thathe hadHowever, David told him that he did not have a union card.David'saffidavit to the Board dated December 24, 1959, reflects a statement that on De-cember 19, 1959, he told Collins one of the reasons he could not accept a new joboffered to him by Collins was because he had joined the Union.His testimony isto the contrary.According to Collins thereasonhe asked David on December 18 SOUTH BAY DAILY BREEZE67whether he had been contacted by the Union was because some printers had toldhim there were men around the building for the Mailers Union and asked Davidif he had been approached by them.Collins, on December 19, offered David a job which would pay him $1.67 anhour and would permit him to work more desirable hours on Saturdays. This raisein pay and shorter Saturday hours had been an objective of the Clarks for severalmonths.The testimony of the Clarks that the increased cost of insurance and gaso-line was stated to Collins as a reason for refusing the new job on December 19 and21 is not credited.Collins testified that he did not recall mention of this in his dis-cussions with David and his father.When the Clarks testified that neither inquiredfrom Collins as to the basis' of reimbursement for the use of David's car it wasmanifest that not only was this a fictitious reason for declining the new job but alsoitwas not given to Collinsas a reason.In view of Bernard Clark's other testimony and the equivocal nature of his testi-mony with relation to his conversation with aninsuranceagent in approximatelyJune 1959, no probative weight is given to his testimony that he had reason tobelieve increased insurance rates on David's car would eventuate if he used it inbusiness based on this June 1959 conversation.At any rate, there is no basis in therecord to find that the Clarks had a reasonable basis to believe David would not bereimbursed for any increased insurance costs.David Clark was asked the following question referring to a conversation withCollins on Saturday, December 19, and gave the following answer:Q.During the conversation during the 19th, Mr. Clark, did you give as areason for not taking this job the fact that you were attempting to obtain ajob as amailerin- Los Angeles.where you could work two shifts a week withmany less hours and make more money than you'were making at the DailyBreeze?A. No. On Monday I said that.In his testimony at another point in the recordhe deniesthat he told Collins work-ing inLos Angeles for more money was a reason for hisrefusingthe new joboffered him by Collins.It is clear that on Monday, December 21, Collins made it clear to David that ifhe did not accept the new job he could no longer keep his job as flyboy. After Davidleft ,the employ of Respondent on December- 21 he went to work that evening as ajourneymanmailerat approximately double the hourly pay he -had earned whileworking for Respondent.He also testified that the new job for David which he labeled a trainee had beenapproved by a Mr. Curry, the publisher, on December 15, and although David wasatwork on December 16, 17, and 18 he did not tell him of the new job until themorning of December 19.He also testified that he had a discussion with Curry onthe evening of the 18th.As a reason for not telling David previously about thenew job, Collins stated that it was his practice to hand the man who received araise his check at the end of the pay period and offer him congratulations.Re-spondent's pay period ended on a Friday, and David received his regular pay thefollowing Tuesday.Collins testified on a Thursday and he stated he was going toinform two,men onthat,day they were to receive increases when he gave them theirchecks.He also testified that Friday was .the end of the' pay period and Tuesdaywas the day the employees received their checks.David Gagnon, an employee of Respondent, testified he was present at the con-versation of December 19 between David and Collins.His testimony is creditedthatDavid did not state to Collins the reason he did not take the new job wasbecause the car insurance would be too expensive.He also testified credibly thaton December 21 Collins pointed out to David that the new job would be morecompatible with his schooling and future career.His credited testimony was alsoto the effect that David told Collins that he could not take the new job with Re-spondent and that he would be working just a couple of nights a week for $24 anight and that he would have more time for his studiesFred Leathern, an organizer for the Union, testified that his Union was interestedin organizing only employees who worked inside the mailroom of publishing estab-lishments.However, a copy of a collective-bargaining contract was introducedindicating that a bargaining unit of Leathem's local incorporated in a collective-bargaining contract job descriptions including "conveying of newspapers by trucksanywhere in the plant "Respondent's brief cited another case in which anotherMailers local stipulated a bargaining unit which included in the job descriptions"all employees doing work pertaining to mailing including delivering papers to mailers.carriers,agents or newsboys."American Publishing Corporation, et a[,121 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 115. This would apparently cover the jobs of Respondent's districtmanagers.It is found that the trainee job offered to David by Collins was a better job at in-creased pay and that it was the type of job David and his father had been tryingto get for David with Respondent.Discussion and analysisOn the basis of the foregoing, it is found that both Clarks and Collins, the prin-cipal actors, testified falsely to material facts.Leathem's testimony is open to sus-picion also and is rejected insofar as it supports the testimony of the Clarks.Gag-non's testimony which was of minor significance is the only portion of the recordthat does not contain obvious errors or misstatements of fact.Being unable to rely on the version of the main witnesses with respect to theevents in question, findings will be made on what appears to be the most plausiblehypothesis.After Leathem's visit to the Clark home on December 15 he probably went toRespondent's plant and talked with some employees.News of this related to Col-lins induced him to ask David on December 18 as to whether he had been contacted.In view of the fact the record does not contain any indication that Leathern ap-proached any official of Respondent on behalf of David it would appear that Lea-them was under the impression from his initial contact with David that there weremore mailers to be organized, perhaps seven full-time and seven part-time, as Davidtold the Board representative on December 24, 1959.Leathem's apparent lack ofinterest in the other two teenage boys who worked on weekends suggests that Davidwas regarded as one of the purported full-time mailers.When Leathern visited theplant of Respondent he ascertained that there were no full-time mailers except Davidand either had no interest in or was unsuccessful in organizing the district managerswho did some mailing work. In any event he never did approach management withrespect to representing any of its employees.The Clarks' eagerness to have Davidearn more money for shorter hours probably led David to exaggerate the numberof mailers employed by Respondent when talking to Leathem. It is clear that Collinsoffered David a job which was a better one and for more pay. It also seems clear thatthe reason David did not accept it was because of Leathem's assurance that if helost his job through no fault of his own he could get a couple of nights' work a weekat double the hourly rate.The objection with respect to the increased automobileexpenses was invented to convince the Union he was being given a worse job be-cause he had joined the Union.This objection of increased auto costs was notconveyed to Collins by either of the Clarks.Although the job Collins offered Davidwas substantially better and of the type he and his father had been trying to obtainfor some months, the prospects of getting 2 nights' work at double the pay seemedmore attractive and David-declined the job offered by.Collms.Collins apparently mistakenly believed that giving David a better job and takinghim out of the mailroom in some way would delay union organization of the mail-room.One of the anomalies of this record which is totally unexplained is that twounion mailers whom Collins knew as such, worked for Respondent on Wednesdaynights.In short it is found that Collins offered David a better job based on thebelief that it might prevent David from being represented by the Union in Re-spondent's mailroom.The fact that David would not be permitted to continue hisflyboy job along with the spurious reasons given by Collins for not telling Davidabout the new job until December 19 after he learned David had been contactedby the Union on December 18 support this finding, as well as Collins' own testi-mony that Respondent's mailroom was not ready for a union.In making a resolution as to whether unfair labor practices were committed byRespondent, the following sections of the Act are pertinent:SEC. 7. Employees shall have the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, and shall also havethe right to refrain from any or all of such activities except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in section 8(a)(3).SEC. 8. (a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise ofthe rights guaranteed in section 7; JOURNAL GAZETTE COMPANY69(3) by discrimination in regard to hire or tenure of employment or anyterm or condition of employment to encourage or discourage membershipin any labor organization: . . . .The GeneralCounsel in his brief citesContinentalOil Company v. N.L.R.B.,113 F. 2d 473 (C.A. 10),andSoutheasternPipe Line Company,103 NLRB 341,for the proposition that transfer of anemployee toanotherjob may be an act ofdiscrimination even thoughthe job was better.Anexamination of those cases re-veals the employeeswere transferredto lessdesirable jobsHere David was offereda better job.Here the evidence preponderatesthat in David's new job with Re-spondenthe could haveremained a memberof the Unionand ifthe Union had sodesired itcould haveattempted to representhim in collectivebargaining.Accept-ing David's testimonythat he was the only full-time mailroom employee, I do notfind that theoffer to himof a better job in any way inhibitedunion organizationor constitutedconductin anyway proscribed by Section 8 of the Act.The factthat Collins mistakenlywas underthe belief that David's transfermight tend to im-pedeunion organizationin themailroom isnot regardedas sufficientto establishan unfair labor practicein the context of the facts here presented.Respondent'saction in offering abetter jobif anythingwould providean example for encourag-ing union membership.CONCLUSIONS OF LAWRespondent is engaged in commerce and inactivitiesaffecting commerce withinthe meaningof the Act.The Respondenthas not engaged in unfair labor practices as alleged in the com-plaint.[Recommendations omitted from publication.]Journal Gazette CompanyandAmerican Newspaper Guild, AFL-CIO.Case No. 13-CA-3469.February 9, 1961DECISION AND ORDEROn October 27, 1960, Trial Examiner Arnold Ordman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom, as setforth in thecopyof the Intermediate Report attached hereto.TheTrial Examiner also found that the Respondent had not engaged inother unfair labor practices alleged in the complaint and recom-mended that such allegations be dismissed.Thereafter, the Respond-ent filed exceptions to the Intermediate Report, together with a sup-porting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, andrecommendations i of the Trial Examiner.'As no exceptions were filed to the Trial Examiner's recommendations that the Section8(a)(3) allegations be dismissed and that the customary posting of a notice be dispensedwith, we adopt thempro forma130 NLRB No. 5.